DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,702,238 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 29-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 29 and dependent claims 30-38, the examiner found no reference in the prior art that disclosed or rendered obvious a system comprising: 
at least one processor in communication with at least one storage device, the at least one processor directed to: obtain projection data of a phantom including a plurality of markers, the projection data of the phantom being acquired using an imaging device when a source of the imaging device is located at each of a plurality of angles; determine, based on the projection data of the phantom and coordinates of the plurality of markers in a first coordinate system, a plurality of projection matrices of a second coordinate system, the first coordinate system being a coordinate system of the phantom, and the second coordinate system being a coordinate system of the imaging device and including all limitations recited in independent claim 29.
As per claim 39 and dependent claims 40-47, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
obtaining projection data of a phantom including a plurality of markers, the projection data of the phantom being acquired using an imaging device when a source of the imaging device is located at each of a plurality of angles; determining, based on the projection data of the phantom and coordinates of the plurality of markers in a first coordinate system, a plurality of projection matrices of a second coordinate system, the first coordinate system being a coordinate system of the phantom, and the second coordinate system being a coordinate system of the imaging device and including all limitations recited in independent claim 39.
As per claim 48, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer-readable medium storing at least one set of instructions, wherein when executed by at least one processor, the at least one set of instructions directs the at least one processor to perform acts of:
obtaining projection data of a phantom including a plurality of markers, the projection data of the phantom being acquired using an imaging device when a source of the imaging device is located at each of a plurality of angles; determining, based on the projection data of the phantom and coordinates of the plurality of markers in a first coordinate system, a plurality of projection matrices of a second coordinate system, the first coordinate system being a coordinate system of the phantom, and the second coordinate system being a coordinate system of the imaging device and including all limitations recited in independent claim 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884